Case 3:19-cv-00040-GNS-RSE Document 1 Filed 01/15/19 Page 1 of 4 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                                    [Electronically Filed]

  ERIC A. MARTIN

          Plaintiff,
                                                              Case No.: 3:19-cv-40-GNS
  v.
                                                              Judge: Chief Judge Greg N. Stivers
  AGI TRANSPORT, INC.;
  PENSKE TRUCK LEASING CORP.;
  PARVEEN K. BRAR; and AJIT BRAR

          Defendants.
                              JOINT NOTICE OF REMOVAL

          Please take notice that Defendants, AGI Transport, Inc. (“AGI”), Parveen K. Brar

  and Ajit Brar (collectively “AGI Defendants”), hereby remove this action from the

  Hardin County Circuit Court to the United States District Court for the Western District

  of Kentucky, Louisville Division, on the following bases:

          1.      On or about December 14, 2018, Plaintiff, Eric Martin (“Plaintiff”), filed

  his Complaint in the Hardin County Circuit Court, Division 3, Civil Action No. 18-CI-

  01994, against Defendants, asserting negligence claims against them that stem from a

  motor vehicle accident (“the Accident”). (See state court pleadings, collectively attached

  hereto as Exhibit 1.)

          2.      On or about December 31, 2018, AGI was served via certified mail. (See

  Exhibit 1.) On that same day, the undersigned counsel agreed to accept service on behalf

  of Defendants, Parveen K. Brar and Ajit Brar. (See December 31, 2018 email, attached

  hereto as Exhibit 2.)




                                              1

  9558518v.1
Case 3:19-cv-00040-GNS-RSE Document 1 Filed 01/15/19 Page 2 of 4 PageID #: 2




          3.     According to Plaintiff’s Complaint, Plaintiff is now and was at the

  commencement of this action a citizen of Florida. (See Plaintiff’s Complaint, ¶1.)

          4.     The AGI Defendants are now and were at the commencement of this

  action citizens of Ontario, Canada. (See Plaintiff’s Complaint, ¶¶2, 4 and 5.)

          5.     According to Plaintiff’s Complaint, Defendant, Penske Truck Leasing

  Corp. (“Penske”), is now and was at the commencement of this action a citizen of both

  Delaware and Pennsylvania, because it is a corporation organized under the laws of

  Delaware and its principal place of business is located in Reading, Pennsylvania.       (See

  Plaintiff’s Complaint, ¶3.)

          6.     Plaintiff alleges in his Complaint that he suffered serious injuries as a

  result of the Accident and seeks the following damages: (a) property damage to his

  vehicle; (b) past and future medical expenses; (c) lost wages; (d) permanent impairment

  of his power to labor and earn money; and (e) pain and suffering. (See Plaintiff’s

  Complaint, ¶18.)

          7.     In pre-suit communications between counsel, Plaintiff has itemized his

  past medical expenses alone to total more than $1,000,000.00. (See Plaintiff’s medical

  expense itemization, attached hereto as Exhibit 3.)

          8.     As such, removal is proper and this Court has original jurisdiction over

  this action under 28 U.S.C. §1332(a)(1), because the parties are citizens of different states

  and because the amount in controversy exceeds the sum of $75,000, exclusive of interest

  and costs.

          9.     According to Plaintiff’s Complaint, venue was proper in Hardin County,

  Kentucky, because the Accident occurred in Hardin County. (See Exhibit 1.)


                                               2

  9558518v.1
Case 3:19-cv-00040-GNS-RSE Document 1 Filed 01/15/19 Page 3 of 4 PageID #: 3




          10.    Accordingly, this action is hereby removed to the United States Court for

  the Western District of Kentucky, Louisville Division, pursuant to U.S.C. §§ 1441 and

  1446 and pursuant to the Joint Local Rules of Civil Practice, LR 3.1.

          11.    This Notice of Removal is filed within thirty (30) days of the AGI

  Defendants being served with the initial pleading setting forth the claim for relief upon

  which the proceeding is based.

                                               Respectfully submitted,

                                               /s/ Lynsie Gaddis Rust___________
                                               Lynsie Gaddis Rust
                                               Wilson, Elser, Moskowitz, Edelman &
                                               Dicker LLP
                                               100 Mallard Creek Road, Suite 250
                                               Louisville, KY 40207
                                               Telephone: 502.238.8500
                                               Facsimile: 502.238.7995
                                               lynsie.rust@wilsonelser.com
                                               Attorneys for Defendants, AGI Transport,
                                               Inc., Parveen K. Brar and Agit Brar




                                              3

  9558518v.1
Case 3:19-cv-00040-GNS-RSE Document 1 Filed 01/15/19 Page 4 of 4 PageID #: 4




                              CERTIFICATE OF SERVICE

         This is to certify that on the, I electronically filed this document through the ECF
  system which will send a notice of electronic filing to the following:

  Christopher H. Morris
  Hargadon, Lenhihan & Herrington PLLC
  713 West Main Street
  Louisville, KY 40202
  Counsel for Plaintiff

         This is to certify that on the 15th of January, 2019, I also mailed this document
  through U.S. mail to the following:

  Penske Truck Leasing Corporation
  c/o Corporation Service Company
  421 West Main Street
  Frankfort, KY 40601

         The undersigned also hereby certifies that a copy of the foregoing was filed with
  the Hardin County Circuit Court pursuant to 28 U.S.C. 1446(d).

                                               /s/ Lynsie Gaddis Rust
                                               Attorneys for Defendants, AGI Transport,
                                               Inc., Parveen K. Brar and Agit Brar




                                              4

  9558518v.1
